Citation Nr: 1222502	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in New York, New York, which declined to reopen the Veteran's back disability service connection claim.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a December 2011 hearing at the RO.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).

The Veteran's representative filed September 2007 statements indicating that the Veteran wanted to pursue entitlement to non service-connected pension benefits.  The Veteran was previously denied pension benefits in an August 1994 rating decision.  The RO began processing of the claim by issuing a September 2007 notice letter.  The RO failed to adjudicate the claim and the Veteran has not withdrawn the claim.  The issue of whether new and material evidence has been received to reopen a claim for non service-connected pension benefits is REFERRED to the RO for appropriate action.  

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  An unappealed September 2004 RO rating decision, of which the Veteran was notified in October 2004, denied the Veteran's petition to reopen the issue of entitlement to service connection for a back disability.

2.  Additional evidence received since the September 2004 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision, denying the petition to reopen the claim of service connection for a back disability, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a back disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran has filed numerous claims for service connection for a back disability.  The first was denied in an August 1994 rating decision.  The Veteran initiated an appeal, but failed to submit a Substantive Appeal following issuance of January 1995 Statement of the Case, notice of which was provided in February 1995, with notice of his procedural and appellate rights.  The Veteran's next communication was a May 1997 claim for benefits, more than two years after notice of the Statement of the Case.  The August 1994 decision is final.  38 U.S.C.A. §§ 7104, 7105.  The Veteran tried to reopen the claim repeatedly.  His petitions to reopen were denied in October 1997, July 2002, and September 2004 rating decisions.  The Veteran was provided notice of the decisions in November 1997, July 2002, and October 2004, respectively.  He was provided notice of his procedural and appellate rights each time.  Each time, the Veteran failed to submit anything to the RO for more than one year.  The October 1997, July 2002, and September 2004 rating decisions are also final.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's claim was originally denied in August 1994 because, while the Veteran had injured his back during service, his present disability was not related to the in-service injury.  Thus, the claim failed for lack of nexus, the third service connection element.  To reopen his claim, evidence must be received that tends to establish a relationship between the current disability and the in-service injury.  See 38 C.F.R. § 3.156(a).  

The Veteran obtained opinions from his private doctors, from Dr. J.L. in December 2006 and from Dr. L.L. in February 2008.  Both opinions indicate that the Veteran's current back disability is indeed the result of his in-service injury.  

These opinions were not of record at the time of the previous final denials.  They address the grounds for the denial of his claim.  They also raise a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).

Duties to Notify and Assist

The claim is reopened.  As such, the Board finds that any error related to the duties to notify or assist as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

Reopening of the claim for service connection for a back disability is granted; the appeal is granted to this extent only.



REMAND

The Board must remand this case for further development.  

The Veteran's treatment records show diagnoses of chronic lumbar disc disease.  The Veteran's service treatment records show that he fell and injured his back in October 1979.  The Veteran claims the current lumbar disc disease is a result of this October 1979 injury.  The Veteran was not provided a VA examination pursuant to his claim.  Although the Veteran has submitted medical opinions as to this point, both opinions failed to report review of the Veteran's service treatment records and failed to state a rationale.  The Board considers review of the full medical evidence critical to the formulation of a reliable opinion.  Failure to state a rationale renders an opinion inadequate.  The Veteran has not been afforded a VA examination in association with this claim.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). 

In 2007, the Veteran submitted a letter from the Social Security Administration reflecting an award of Supplemental Security Income (SSI).  SSI benefits can be awarded in certain circumstances based on the presence of disability.  See 20 C.F.R. § 416.202 (2011) (explaining the bases of eligibility for SSI as age 65 or older; blindness; or disability).  The exact nature of any disability or disabilities that the Social Security Administration may have recognized in order to award the SSI benefits is unclear, as the award letter was silent on this issue.  Since these records are potentially relevant, they must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered by that agency concerning his claim for SSI or other disability-based benefits.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified.

2.  After receiving the records from SSA or determining their unavailability, then schedule the Veteran for a VA examination to determine whether any such chronic lumbar disc disease disorder is as likely as not etiologically related to the inservice back injury in October 1979.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


